Latimer, Judge
(concurring in the result) :
I concur in the result.
I agree that there was no prejudice to the substantial rights of the accused. In the cited case of United States v Varnadore, 9 USCMA 471, 26 CMR 251, and in United States v Holt, 9 USCMA 476, 26 CMR 256, which involved a somewhat similar instruction, I dissented and I have not changed my belief that the instruction sets out a correct principle of military law. However, in the case at bar, the disposition ordered makes it unnecessary for me to go beyond the views I stated in the above mentioned cases.